            Case 2:21-mc-00151-WBS-AC Document 4 Filed 09/10/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00151-WBS-AC
12                  Plaintiff,                      STIPULATION AND ORDER EXTENDING TIME
                                                    FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                      AND/OR TO OBTAIN AN INDICTMENT
                                                    ALLEGING FORFEITURE
14   APPROXIMATELY $15,680.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Xavior
18 Mclean (“claimant”), appearing in propria persona, hereby agree and STIPULATE as follows:

19          1.     On or about March 14, 2021, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $15,680.00 in U.S. Currency (hereafter “defendant currency”), which was seized on January 13, 2021.

22          2.     The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a

25 claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:21-mc-00151-WBS-AC Document 4 Filed 09/10/21 Page 2 of 2



 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was June 12, 2021.

 3          4.       By Stipulation and Order filed June 10, 2021, the parties stipulated to extend to September

 4 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 8 October 8, 2021, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.       Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to October 8, 2021.

14

15 Dated:        09/09/21                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                   By:    /s/ Kevin C. Khasigian
17                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
18

19
20 Dated:        09/09/21                                 /s/ Xavior Mclean
                                                          XAVIOR MCLEAN
21                                                        Potential Claimant
                                                          Appearing in propria persona
22
                                                          (Signature authorized by phone)
23

24

25
            IT IS SO ORDERED.
26
     Dated: September 9, 2021
27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
